Case 2:16-cv-03974-JMA-SIL Document 229 Filed 11/07/18 Page 1 of 3 PageID #: 4750




                                           LAW OFFICES OF
                           LOUIS D. STOBER, JR., L.L.C.
                                           98 FRONT STREET
                                        MINEOLA, NEW YORK 11501


 LOUIS D. STOBER, JR                                              WEBSITE: WWW.STOBERLAW.COM
  _____________                                                       TEL: (516) 742-6546
                                                                      FAX: (516) 742-8603*
 ALYSSA F. BOMZE†                                         * NOT FOR   SERVICE OF PROCESS
 ANTHONY P. GIUSTINO‡
 ____________________
 ‡ OF
    COUNSEL
 †ADMITTED IN NY & NJ

                                          November 7, 2018

 Honorable Arthur D. Spatt, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722

 Re:        Arciello et al. v. County of Nassau, et al. Docket No.: 16-cv-3974 (ADS)(SIL)

 Dear Judge Spatt:

         Please allow this letter to serve as a Motion to Strike to the Answer to the Consolidated
 Complaint filed by the Defendants on November 6, 2018 in its entirety [DE 228], or in the
 alternative, as a Motion to Strike a number of newly raised affirmative defenses that are
 appearing for the first time within the Defendants’ Answer to the Consolidated Complaint that
 were not raised and have not been raised previously within the Defendants’ Answer to the
 Arciello complaint. Because their efforts appear to be nothing more than an attempt to
 circumvent the arguments raised by the Plaintiffs in their opposition to the cross-motion to
 dismiss, these newly raised affirmative defenses, and indeed the entire answer should be stricken.

         Pursuant to Your Honor’s Order on October 9, 2018, the Arciello and Burns cases were
 consolidated. [DE 213]. Within the Order, this Court mandated that the Arciello and Burns
 Plaintiffs file a consolidated complaint incorporating the claims from each action into a single
 complaint. However, this Court expressly warned that the Plaintiffs were prohibited from
 attempting to assert new allegations against the Defendants, and that as a result, the Defendants
 need not provide an answer to the new consolidated complaint. [DE 213]. On October 23, 2018,
 the Plaintiffs filed a Consolidated Complaint, which, in accordance with this Court’s Order,
 asserted no new allegations. Indeed, to date the Defendants have not alleged that the
 Consolidated Complaint contains any new allegations against them.
Case 2:16-cv-03974-JMA-SIL Document 229 Filed 11/07/18 Page 2 of 3 PageID #: 4751


                    LAW OFFICES OF
             LOUIS D. STOBER, JR. L.L.C.

         On October 30, 2018, the Defendants filed their response to the Plaintiffs’ Motion for
 Class Certification, and in addition, also filed a Cross-Motion to Dismiss the Arciello Plaintiffs’
 New York Labor Law (“NYLL”) Claims, raising for the first time in two plus years of litigation
 that they are exempt from the provisions of the NYLL. In their response on November 6, 2018,
 the Plaintiffs pointed to clear precedent requiring the Defendants to assert their claimed
 exemptions as an affirmative defense within their initial pleadings (which the Defendants failed
 to do herein). The Plaintiffs then further argued that due to the unexplained, inordinate delay in
 the Defendants’ failure to raise their claimed exemptions prior to making their cross-motion to
 dismiss, despite the numerous opportunities both before this Court and the New York State
 Supreme Court to do so, they should not now be allowed to amend their original answer to
 include the exemptions that should have been raised at the filing of their initial answer.

         Perhaps in recognition of the validity of the Plaintiffs’ arguments, a few hours after the
 filing of the response on November 6, 2018, the Defendants filed an answer to the Consolidated
 Complaint, which now asserts approximately sixteen additional affirmative defenses than were
 previously raised in their original answer to the Arciello complaint. Particularly, Affirmative
 Defenses 5, 6, 7, 13, 18, 22, 24, 26, 30, 31, 32, 33, 34, 35, 36 and 37 all appear to be defenses
 that were not previously raised in response to the Arciello complaint. The new additions of
 Affirmative Defenses 30 through 33, as well as 36 and 37 are particularly noteworthy, as they all
 pertain to the Defendants’ claim that they are exempt from the provisions of the NYLL, an
 argument which was only first raised in their October 30, 2018 cross-motion to dismiss.

         As discussed previously, Your Honor’s October 9, 2018 Order, while mandating the
 filing of a consolidated complaint, expressly prohibited the raising of new allegations against the
 Defendants. In light of this prohibition, Your Honor specifically stated that an answer to the
 Consolidated Complaint need not be filed. It is entirely against the spirit of this Court’s order for
 the Defendants to seek to use the filing of the Consolidated Complaint, which as mandated by
 this Court, contains no new allegations against the Defendants, as a way to bootstrap into the
 case approximately sixteen affirmative defenses to be used against the Arciello Plaintiffs, none
 of which were raised within the Defendants’ answer to the Arciello complaint. If the Plaintiffs
 were not entitled, in their Consolidated Complaint, to file new allegations against the
 Defendants, then clearly the Defendants were not entitled to file an answer asserting sixteen new
 defenses that were neither raised within their prior answer nor asserted at any time prior to the
 filing of the cross-motion to dismiss.

          Indeed, the filing of their purported Answer to the Consolidated Complaint appears to be
 nothing more than a devious attempt to circumvent the requirements set forth by Federal Rules
 8(c), 15 and 16 by sneaking into the case a host of new affirmative defenses that the Defendants
 are only now seeking to raise after the passage of two plus years of litigation. We ask that this
 Court recognize the Defendants’ blatant attempt to use their Answer to the Consolidated
 Complaint as a way to add additional affirmative defenses to their initial proceedings without
 Court scrutiny, and ask that the Court strikes the Defendants’ answer in its entirety, or at the very
 least, strikes all of the affirmative defenses that the Defendants have sought to raise for the first
 time in their purported answer to the Consolidated Complaint. In the event the Defendants wish
 to raise the affirmative defenses that have, prior to their cross-motion to dismiss, not been raised
Case 2:16-cv-03974-JMA-SIL Document 229 Filed 11/07/18 Page 3 of 3 PageID #: 4752


                    LAW OFFICES OF
             LOUIS D. STOBER, JR. L.L.C.

 or pleaded after over two years of litigation, they should be forced to justify an entitlement to do
 so subject to this Court’s scrutiny, not by filing an answer which serves no other purpose than to
 act as a vehicle to bootstrap additional affirmative defenses to the case.

        We thank you for your time and consideration with respect to this matter. Should you
 have any further questions, please feel free to contact the undersigned.


                                                              Very truly yours,


                                                              Louis D. Stober, Jr.
                                                              Louis D. Stober, Jr., Esq. (LS-9318)
